Mr. Justice Dickev delivered the opinion of the Court :- It is insisted that O’Riley, the contractor, is responsible-for this injury, and not the city; and this upon the position that where public work is done by an independent contractor, with the city, the doctrine of respondeat superior does-not apply. Dillon, in his excellent work on Municipal Corporations (sec. 792), says : “ Such is the general rule ; but it is important to bear in mind that it does not apply where the contract directly requires the -performance of" work intrinsically dangerous, however skillfully performed. In such case a .party authorizing the work is regarded as the author of the mischief resulting from it, whether he-does the work himself or lets it out by contract.” In this case the work which the contractor was required by the city to do wrns intrinsically dangerous, however carefully or skillfully done. The right of recovery in this case does not rest upon a charge of negligence on the part of the contractor; it rests upon the fact that the city caused work to be done which was intrinsically dangerous — the natural (though not the necessary) consequence of which was the injury to plaintiff’s property. In such case the city is responsible. The judgment must be affirmed. Judgment affirmed.